Citation Nr: 1732635	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for Ischemic Heart Disease, claimed as associated with herbicide agent exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In March 2017, the Veteran submitted a VA Form 9 and requested to be scheduled for a video conference hearing to be conducted by a Veterans Law Judge.  The Board finds that to date, the Veteran has not been scheduled for or afforded his requested video conference hearing.  Based on the above, the Board finds that the Veteran should be scheduled for his requested video conference hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing before the Board in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.

No action is required of the Veteran until he is otherwise notified but the Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




